t c summary opinion united_states tax_court josephine a fulgham petitioner v commissioner of internal revenue respondent docket no 17099-99s filed date josephine a fulgham pro_se blizabeth owen for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure the issue for decision is whether the amount received by petitioner in as a portion of her former spouse's military retirement pay is includable in her gross_income for that year we hold that it is background some of the facts have been stipulated and they are so found petitioner resided in san antonio texas at the time that her petition was filed with the court petitioner and her former husband dan d fulgham col fulgham were divorced in col fulgham was a colonel in the air force under the decree of divorce the district_court of bexar county texas awarded petitioner percent of col fulgham's net military retirement pay as a property settlement petitioner whose divorce was effective prior to date received her portion of col fulgham’s military retirement pension computed by the following formula x gross pension -- va compensation - federal_income_tax withheld ’ so stipulated we note that the record is silent regarding any va compensation to which col fulgham may have been entitled in petitioner received total payments of dollar_figure from the defense finance and accounting service dfas dfas did not withhold any income_tax on this amount dfas reported the dollar_figure paid to petitioner in to the internal_revenue_service utilizing form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc on the form 1099-r dfas reported both the gross distribution and the taxable_amount as dollar_figure petitioner did not report any part of the dollar_figure distribution that she received from dfas in on her income_tax return form 1040a for that year by notice dated date respondent determined a deficiency in petitioner’s income_tax for in the amount of dollar_figure the deficiency is based on respondent’s determination that the dollar_figure distribution that petitioner received in from dfas is includable in her gross_income for that year petitioner filed a petition with the court disputing respondent’s deficiency determination petitioner contends that the military retirement pension is taxable solely to col fulgham petitioner also contends that because her share of such pension was percent net of withheld federal_income_tax she should be credited with percent of such withheld tax regardless petitioner contends that the dollar_figure distribution that she received in from dfas is not includable in her gross_income for that year discussion in the event of a divorce a court may pursuant to u s c sec c treat disposable military retired pay either as property solely of the member of the armed_forces or as property of the member and his spouse in accordance with the law of the jurisdiction of such court if a divorce was effective prior to date the disposable retired pay which may be treated as the property of the member and his spouse is the total monthly retired pay to which a member is entitled less among other items amounts properly withheld for federal_income_tax u s c sec a c national defense authorization act for fiscal_year publaw_101_510 e 104_stat_1569 for divorces effective on or after date federal income we note that in fulgham v commissioner docket no 99s petitioner advanced the same arguments in support of her contention that the distribution she received from dfas in was not includable in her gross_income for that year however in t c summary opinion we held to the contrary in the present case respondent did not plead or otherwise invoke the doctrine_of collateral_estoppel see rule 440_us_147 accordingly we do not apply that doctrine nevertheless we observe that both our analysis and holding in the present case are fully consistent with our analysis and holding in the prior case the term court includes any court of competent jurisdiction of any state u s c sec a a tax is not excluded from total monthly retired pay when determining the member’s disposable retired pay see u s c sec a national defense authorization act for fiscal_year publaw_101_510 e 104_stat_1485 in general the taxation of property interests is determined under federal_law however it is local law that determines the nature of the property interests created see 403_us_190 under texas law military retirement benefits earned during marriage are community_property denbow v commissioner tcmemo_1989_92 forsman v forsman s w 2d tex civ app such benefits are characterized as compensation_for services that are earned over the course of employment see denbow v commissioner supra under texas law a spouse's rights in her husband's military retirement benefits become vested at the time such benefits are earned see id property possessed by either spouse during or on dissolution of marriage is presumed to be community_property unless clear_and_convincing evidence demonstrates that the property is separate_property see tex fam code sec_3 west in the present case the parties did not present any evidence as to how long petitioner and col fulgham were married how long col fulgham was in the air force or how the district_court determined that petitioner's interest in the net military retirement pension was percent because of this lack of evidence we can only assume that the district_court followed texas state law in making its determination based on the presumption that property possessed by either spouse upon divorce is community_property and the lack of any evidence to rebut such presumption we conclude that the pension payments received by petitioner represented petitioner's vested community_property interest in col fulgham's military retirement pension because texas is a community_property_state and petitioner has a vested interest in the pension the entire pension did not become col fulgham's separate_property upon the divorce thus contrary to petitioner’s contention the entire pension is not taxable solely to col fulgham see denbow v commissioner supra under sec_61 gross_income includes all income from whatever source derived including pensions see sec_61 military retirement pay is a pension see ekatinger v commissioner tcmemo_1990_310 if a spouse of a member of the armed_forces has a vested interest in the community_income then the spouse must pay tax on that share of the income see denbow v commissioner supra because the dollar_figure share of disposable retired pay received by petitioner was from a community_property interest in a military pension the payments constitute income to petitioner under sec_61 see porter v commissioner tcmemo_1996_475 heatinger v commissioner supra denbow v commissioner supra accordingly we hold for respondent petitioner contends that she should be entitled to a credit equal to percent of the tax withheld from col fulgham’s military retirement pension we observe however that the credit for withheld tax does not enter into the computation of a deficiency under sec_6211 and b see porter v commissioner supra bkatinger v commissioner supra in any event as we noted in hatinger v commissioner supra because the district court's authority to divide a community military retirement pension is limited to the amount that is net of income_tax all tax withheld is attributable to the service member spouse ie col fulgham this fact does not as petitioner seems to think lead to double_taxation this is demonstrated by the following example assume that the member’s military retirement pay is dollar_figure that dollar_figure is withheld for tax and that the spouse’s share of the net amount ie dollar_figure is percent or dollar_figure the spouse pays income_tax on dollar_figure and the member pays income_tax on dollar_figure ie dollar_figure-dollar_figure thus only dollar_figure of income is taxed the fact that the dollar_figure of withheld tax is attributable to the service member means that it is available to the member as a credit against the income_tax on the member’s dollar_figure share of the military retirement pay although it is true as petitioner correctly points out that percent of a net amount or percent of dollar_figure in the example is less than percent of the gross amount or percent of dollar_figure in the example this fact means only that the spouse whose divorce was effective before date receives less than the spouse whose divorce was effective on or after such date petitioner also contends that it is unfair that spouses divorced prior to date receive their portion of the retirement pay net of withheld tax and must pay income_tax on that reduced_amount while spouses divorced on or after date receive their portion of the retirement pay without a reduction for withheld tax although we appreciate petitioner's frustration with this disparity of treatment the proper place for a consideration of petitioner's complaint is the halls of congress not here 40_tc_436 affd 331_f2d_422 7th cir reviewed and adopted as the report of the small_tax_case division in order to give effect to our disposition of the disputed issue decision will be entered for respondent
